Citation Nr: 0021231	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  94-34 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for right (major) brachial plexitis.

2.  Entitlement to a disability evaluation in excess of 40 
percent for left brachial plexitis, with incomplete 
paralysis.

3.  Entitlement to an initial disability evaluation in excess 
of 30 percent for a mental disorder manifested by major 
depression.

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for muscle contracture headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to May 
1972.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) North Little Rock, Arkansas, Regional 
Office (RO), dated in December 1993 and February 1996.  They 
were remanded by the Board for additional development in May 
1997, and the case has been returned to the Board for 
appellate review.

 
FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matters pertaining to increased ratings for the service-
connected bilateral brachial plexitis has been obtained and 
developed by the agency of original jurisdiction.

2.  It is shown that the incomplete paralysis affecting all 
the veteran's right (major)  radicular groups is moderate in 
nature.

3.  It is shown that the incomplete paralysis affecting all 
the veteran's left radicular groups is severe in nature.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 40 percent for the service-connected right (major) 
brachial plexitis are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.124a, 
Part 4, Diagnostic Code 8513 (1999).

2.  The schedular criteria for a 60 percent disability 
evaluation for the service-connected left brachial plexitis, 
with incomplete paralysis, are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.124a, 
Part 4, Diagnostic Code 8513 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented well-grounded 
claims for increased ratings.  The facts relevant to this 
appeal have been properly developed and VA's obligation to 
assist the veteran in the development of his claims has been 
satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (hereinafter, "the Schedule").  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1999); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  As regards the joints, the factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Inquiry will be directed to abnormal 
movement (due to a variety of reasons, to include ankylosis 
and contracted scars), weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity, atrophy of disuse, as well as instability of 
station, disturbance of locomotion and interference with 
sitting, standing and weight-bearing.  38 C.F.R. § 4.45 
(1999).

The veteran contends that he is entitled to ratings exceeding 
those currently in effect for the service-connected 
disabilities listed on the first page of the present 
decision, as he believes that all four disabilities are 
currently more disabling than evaluated.

First and Second Issues
Entitlement to a disability evaluation in excess of 40 
percent
for bilateral brachial plexitis:

A review of the evidentiary record reveals that two separate 
40 percent ratings (one for each side) are assigned for this 
service-connected bilateral disability under Diagnostic Code 
8510 of the Schedule, which addresses paralysis of the upper 
radicular group (fifth and sixth cervicals), and provides for 
such a rating when there is moderate, incomplete paralysis of 
the upper radicular group of the claimant's major upper 
extremity, and severe, incomplete paralysis of the upper 
radicular group of the claimant's minor upper extremity.  
(The term "incomplete paralysis," according to this 
diagnostic code, indicates a degree of lost or impaired 
function that is substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion, or to partial 
regeneration.)  38 C.F.R. § 4.124a, Part 4, Diagnostic Code 
8510 (1999).

Under Diagnostic Code 8510, 50 and 40 percent ratings are 
warranted when the incomplete paralysis is severe in nature, 
in the major and minor upper extremities, respectively, while 
maximum ratings of 70 and 60 percent are warranted when there 
is complete paralysis, with all shoulder and elbow movements 
lost or severely affected, but with the hand and wrist 
movements not affected, again, in the major and minor upper 
extremities, respectively.  38 C.F.R. § 4.124a, Part 4, 
Diagnostic Code 8510 (1999).

Under Diagnostic Code 8513, 70 and 60 percent ratings are 
warranted when there is incomplete, severe paralysis, in all 
radicular groups of the claimant's major and minor upper 
extremities, respectively, while 90 and 80 percent maximum 
ratings are warranted when there is complete paralysis in all 
radicular groups of the claimant's major and minor upper 
extremities, respectively.  38 C.F.R. § 4.124a, Part 4, 
Diagnostic Code 8513 (1999).

The medical evidence of record addressing the question of how 
disabling is the service-connected bilateral brachial 
plexitis essentially consists of the report of an August 1998 
VA peripheral nerves examination, and two additional reports 
subscribed by the same examiner, dated in January and April 
1999, representing addendums to his original (August 1998) 
report of medical examination.  This medical evidence 
adequately answers the question hereby under review, as 
clearly shown in the following paragraphs.

The report of the August 1998 VA peripheral nerves 
examination reveals a history of meningitis during service in 
1971, with residual pain, numbness and weakness in both upper 
extremities, as well as muscle atrophy.  According to the 
veteran, he was right-handed, but had no endurance on either 
upper extremity.  The pain and weakness was described as more 
severe on the left arm.  On examination, the veteran had 
fairly good strength and range motion ability in the neck, 
but there was "3+/5+" weakness in the left arm, and 
"4+/5+" weakness in the right arm, with decreased pinprick 
sensation in both arms, which, according to the examiner, 
seemed to correspond with the C5, C6, and C7 nerve roots, 
particularly on the left.

The above report further reveals that there was very little 
active movement in the veteran's left arm, and that the 
veteran could not abduct his arms or forward flex his arms 
above his shoulders.  The examiner could forward flex the 
veteran's left arm from zero to 145 degrees, and could abduct 
the left arm or left shoulder from zero to 150 degrees, but 
at both high points there was some pain.  The examiner noted 
that he could "push through the pain to about 170 degrees in 
either case, but this seems to be very painful for the 
patient."  On the right, the veteran could forward flex his 
arm from zero to 95 degrees, and could abduct the same arm 
from zero to 100 degrees, but moving the arm further was 
painful.  The weakness, the examiner noted, was "more severe 
on the left side, particularly distally."  There was some 
atrophy of the arms, left shoulder, and forearms, which 
seemed to be a direct result of nerve damage.  The diagnosis 
was listed as neuritis of the brachial plexus, with numbness 
and weakness, bilaterally.

In his January 1999 addendum report, the above VA examiner 
attempted to answer the question of which radicular groups 
were affected in the veteran's case, by indicating that 
"[t]he most significant involvement as I said previously was 
C5, C6, and C7, although I believe the entire brachial plexus 
bilaterally is involved," and that "[h]e has involvement of 
all radicular groups of the brachial plexus on both sides."  
He also said, however, that "I do not find involvement of 
the lower radicular groups."  Regarding functional loss, he 
added to the prior report that external rotation of the right 
shoulder was accomplished from zero to 66 degrees, which 
could be pushed up to 85 degrees, at which point the motion 
was very painful, and that the same motion of the left 
shoulder was accomplished from zero to 54 degrees, which 
could be pushed up to 80 degrees, at which point the motion 
was also painful.  Internal rotation was accomplished from 
zero to 90 degrees, bilaterally.  Coordination was "okay," 
but the veteran seemed to be very easily fatigued.  There was 
full range of motion at the elbows and wrists, bilaterally.  
The diagnosis was listed as brachial plexitis on the right 
and left, more severe on the left, with moderate functional 
loss on the right, and moderate to severe functional loss on 
the left, the functional loss occurring most likely during 
flare-ups on the left.

In his April 1999 addendum report, the above VA examiner 
again addressed the question of which nerves were affected in 
the present case, indicating that "[h]e has all the 
radicular groups involving the cervical spine involved, but 
particularly C5, C6, and C7.  T1 is also involved."  He also 
stated that the veteran "seemed to have fairly good range of 
motion in the elbows and wrists and there was some limitation 
in range of motion of his shoulder."

The preponderance of the medical evidence of record reveals 
that the service-connected brachial plexitis affects all the 
veteran's radicular groups.  Therefore, the Board finds it 
appropriate to rate the service-connected bilateral 
disability under the provisions of Diagnostic Code 8513.  
Since the medical evidence clearly shows that the impairment 
in the veteran's right (major) and left upper extremities is 
currently moderate and severe in nature, respectively, the 
Board concludes that, under Diagnostic Code 8513, the 
schedular criteria for a disability evaluation in excess of 
40 percent for the right upper extremity disability are not 
met, and that, under the same diagnostic code, the schedular 
criteria for a 60 percent disability evaluation for the 
service-connected left upper extremity disability are met.

Finally, the Board notes that the record reveals that the RO 
has already considered the question of a referral of the 
above two matters to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the potential 
assignment of extra-schedular ratings under 38 C.F.R. 
§ 3.321(b)(1) (1999), and has determined that such a referral 
is not warranted.  The cited regulation provides that, to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extra-schedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims ("the Court") has held that, while the Board is 
precluded by regulation from assigning an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Having reviewed the evidentiary record with these mandates in 
mind, the Board agrees with the RO's determination that a 
referral for extra-schedular consideration of the matters on 
appeal is not warranted in the present case, due to the lack 
of a reasonable basis for further action on this question.


ORDER

1.  A disability evaluation in excess of 40 percent for right 
(major) brachial plexitis is denied.

2.  A 60 percent disability evaluation for left brachial 
plexitis, with incomplete paralysis is granted, this grant 
being subject to the laws and regulations pertaining to the 
disbursement of VA funds.





CONTINUED ON THE FOLLOWING PAGES

REMAND

Third and Fourth Issues:
Entitlement to an initial disability evaluation in excess of 
30 percent for
a mental disorder manifested by major depression, and
Entitlement to an initial disability evaluation in excess of 
10 percent for
muscle contracture headaches:

These two matters need additional development.  In 
particular, it is noted that both matters have been 
historically addressed by VA as simple claims for increased 
ratings, rather than as claims in which the veteran disagrees 
with an initial, or original, rating award, which is the 
correct way of addressing such types of claims in which 
service connection has been granted, and an initial rating 
has been assigned.  In this regard, it is noted that, in the 
very recent case of Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held, in pertinent part, that the RO had 
never properly provided the appellant with a statement of the 
case concerning an issue, as the document addressing that 
issue "mistakenly treated a right-testicle claim as one for 
an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle,' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132 (emphasis in the original).  The 
Court then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a statement of the 
case.  Id.

Regarding the above two matters, the Board also notes that 
the RO has yet to consider the possibility of the assignment 
of "staged" ratings for separate periods of time.  
Fenderson, at 126.

In view of the foregoing, the above matter is regrettably 
remanded for a second time for the following 
action/development:

The RO should make sure that the 
evidentiary record contains copies of all 
records reflecting VA (and private, if 
any) medical treatment furnished to the 
veteran for his mental disorder and 
headaches between the dates when he filed 
his claims for service connection for a 
mental disorder and headaches, and the 
present time.  Once this action has been 
accomplished, the RO should re-adjudicate 
the two matters hereby being remanded, 
including in such action consideration of 
the potential assignment of staged 
ratings to both matters, as discussed by 
the Court in Fenderson.  The re-
adjudication of the mental disorders 
issue should also reflect the RO's review 
of the claim under the sets of VA 
criteria for rating mental disorders that 
were in effect prior to, and after, 
November 1996.

If, upon re-adjudication, either of the 
benefits sought on appeal remains denied, 
the RO should furnish the veteran and his 
representative another supplemental 
statement of the case, setting forth the 
rationale for the denial, and advising 
the veteran of his right to respond.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

